Citation Nr: 9924081	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-35 248	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Nora B. Lewis, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.  

By a decision of April 1986, the RO denied the veteran's 
original claim of service connection for multiple 
disabilities allegedly suffered as a result of a beating in 
service.  The veteran appealed that determination to the 
Board of Veterans' Appeals (Board).  In an April 1987 
decision, the Board denied the veteran's claims of service 
connection for missing teeth, bruised ribs, scars on the head 
and nose and a chronic disability manifested by headaches, as 
the claimed residuals of a beating.  

The present appeal arises from a July 1993 rating decision by 
which the RO determined that new and material evidence had 
not been submitted to reopen the claim.  

The veteran disagreed with that determination and presented 
testimony at a personal hearing at the RO in January 1994.  
In an April 1994 decision, the Hearing Officer determined 
that new and material evidence had been submitted sufficient 
to reopen the claim.  In rating decisions of September 1994 
and May 1995, the RO denied the veteran's claim of service 
connection on a de novo basis.  

The Board remanded the case in December 1996 in order to 
afford the veteran the opportunity for a personal hearing 
before a Member of the Board sitting at the RO.  That hearing 
was held in October 1997.  The Board agrees with the RO's 
characterization of the issue on appeal and will proceed to 
review the appeal on a de novo basis.  

The Board again remanded the case for further development in 
September 1998.  



FINDING OF FACT

The veteran's claim that he currently suffers from PTSD due 
to service is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for an acquired psychiatric disorder to 
include PTSD.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 
& Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

A well-grounded claim of service connection requires 
competent evidence of the following: i) current disability 
(through medical diagnosis); ii) incurrence or aggravation of 
a disease or injury in service (through lay or medical 
evidence) and; iii) a nexus between the inservice injury or 
disease and the current disability (through medical 
evidence).  Caluza at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran claims that he is suffering from PTSD due to an 
accident in service where ammunition boxes fell on him which 
necessitated hospitalization for various musculoskeletal 
injuries (apparently in the summer of 1953); and being 
severely beaten by another Marine while in a mess hall in the 
summer of 1955, sustaining head and mouth injuries.  Although 
the veteran's service medical records are negative for any 
treatment regarding these claimed injuries, a report of a 
February 1999 VA examination revealed a diagnosis of PTSD 
based on the veteran's claimed stressor events.  In addition, 
in a January 1994 statement, a psychologist reported that a 
review of medical records made available by the veteran 
revealed that he had been experiencing anxiety symptoms as 
early as 1985 and those "problems [might] have been 
precipitated during his military service."  .

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  The veteran's claim 
therefore meets the requirements set forth in Caluza.  
Accordingly, the Board finds the veteran has submitted a 
well-grounded claim of service connection for an acquired 
psychiatric disorder to include PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for an acquired psychiatric disorder to include 
PTSD, the appeal to this extent is allowed and is subject to 
further action as discussed hereinbelow.  



REMAND

The veteran is claiming he suffers from PTSD due to in-
service incidents in which he was struck by ammunition boxes 
and was severely beaten by another Marine in a mess hall.  A 
review of the record shows no evidence that the RO has tried 
to verify these incidents.

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a 
comprehensive list of his claimed in-service stressor events.  
The RO should attempt to verify the veteran's stressors.  In 
this regard, another search for service medical records 
should be attempted.  The Board notes that the Office of the 
Surgeon General (SGO) may have records pertaining to hospital 
admissions from 1950 to 1954.  Finally, the veteran should be 
scheduled for another VA examination to confirm whether he 
currently suffers from current disability attributable to 
PTSD due to a verified stressor event in service or other 
disease or injury which was incurred in or aggravated by 
service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for an 
acquired psychiatric disorder or PTSD 
since December 1998.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all additional VA medical 
records and incorporate them into the 
claims folder.  

2.  The RO should also take appropriate 
steps to contact the veteran to request a 
comprehensive information concerning the 
in-service stressor events he feels have 
resulted in his current diagnosis of 
PTSD.  

3.  The RO should request  that the NPRC 
conduct a search for any additional 
service medical records.  The RO should 
request copies of SGO morning 
reports/sick call reports relating to any 
medical treatment the veteran claims he 
received from February 1953 to 1954.  If 
the records are unavailable, that fact 
should be noted in the record.  

4.  After giving the veteran a reasonable 
amount of time to respond, the RO should 
attempt to verify the list of claimed 
stressor events, (including those already 
listed in the claims folder, such as 
being struck by ammunition boxes and the 
attack by another Marine).  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, whether any diagnosis of PTSD is 
supported by a verified stressor event.  
If another innocently acquired 
psychiatric disorder is diagnosed, then 
the examiner should offer an opinion, 
based on his review of the case, as to 
the medical probability that any such 
currently demonstrated disability is due 
disease or injury which was incurred in 
or aggravated by service.  All indicated 
testing should be done in this regard.  

6.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claims should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his attorney should be furnished with 
a supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







